Title: Resolution of Thanks to Jefferson by the Virginia General Assembly, 12–19 December 1781
From: Virginia Assembly
To: 


        
          Wednesday the 12th. of December 1781.
        
        A Motion was made that the House do come to the following Resolution
        Resolved, that the sincere Thanks of the General Assembly be given to our former Governor Thomas Jefferson Esquire for his impartial, upright, and attentive administration of the powers of the Executive, whilst in office; popular rumours, gaining some degree of credence, by more pointed Accusations, rendered it necessary
           to make an enquirey into his conduct, and delayed that retribution of public gratitude, so eminently merited; but that conduct having become the object of open scrutiny, tenfold value is added to an approbation founded on a cool and deliberate discussion. The Assembly wish therefore in the strongest manner to declare the high opinion which they entertain of Mr. Jefferson’s Ability, Rectitude, and Integrity as cheif Magistrate of this Commonwealth, and mean by thus publicly avowing their Opinion, to obviate all future, and to remove all former unmerited Censure.
        And the said Resolution being read a second time was on the question thereupon agreed to by the House Nemine Contradicente.
        Teste
        John Beckley C.H.d.
        1781. Decr. 15th.
        Agreed to by the Senate with amendments unanimously.
        
          W. Drew. C.S.
        
      